           Case 1:17-cr-00610-LGS Document 631 Filed 03/25/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES,                                               :
                                            Plaintiff,        :   17 Crim. 610-12 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 WILLIAM RAY,                                                 :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant pleaded guilty to using and carrying a firearm in furtherance of a

narcotics conspiracy, pursuant to a plea agreement dated June 29, 2018. On November 15, 2018,

Defendant was sentenced to a mandatory minimum of 60 months’ incarceration followed by 3

years of supervised release.

        WHEREAS, on July 30, 2020, Defendant filed a letter seeking compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), noting the risks of COVID-19 at the facility where he was

then housed, FCI Williamsburg. The Court denied Defendant’s request for compassionate

release, noting (1) he was 29 years old and in good health, without any medical conditions that

put him at increased risk from COVID 19 and (2) there were no current COVID-19 cases at FCI

Williamsburg.

        WHEREAS, on February 8, 2021, Defendant submitted a second motion seeking

compassionate release due to the presence of COVID-19 at FTC Oklahoma City, the facility

where was then housed. The Government submitted a letter in opposition on February 19, 2021,

along with Defendant’s updated Bureau of Prisons medical records. The Court denied that

request, again noting Defendant’s lack of COVID-19 risk factors and the availability of medical

care.

        WHEREAS, Defendant submitted the attached reply letter stating that he has been
         Case 1:17-cr-00610-LGS Document 631 Filed 03/25/21 Page 2 of 5


transferred to a new facility, FMC Rochester, tested positive for COVID-19 as of March 5, 2021,

and suffered various symptoms associated with COVID-19. The Court did not grant leave to file

a reply. Because Defendant alleges changed circumstances, the Court construes his letter as a

new motion for compassionate release based on conditions at FMC Rochester. It is hereby

       ORDERED that by April 2, 2021, the Government shall file a response and forward

Defendant’s updated Bureau of Prisons medical records to the Chambers email account.

Defendant is not granted leave to file a reply to the Government’s response.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

Defendant.


Dated: March 25, 2021
       New York, New York




                                                2
Case 1:17-cr-00610-LGS Document 631 Filed 03/25/21 Page 3 of 5
Case 1:17-cr-00610-LGS Document 631 Filed 03/25/21 Page 4 of 5
Case 1:17-cr-00610-LGS Document 631 Filed 03/25/21 Page 5 of 5
